Exhibit 10.8

Employment Letter Agreement with Linda Siluk Effective April 1, 2019

 

March 26, 2019

 

Dear Linda:

 

On behalf of The ONE Group (the “Company”), it is our pleasure to offer you the
position of Chief Administrative Officer.  

 

This letter sets forth the terms and conditions of your employment with the
Company.  Please review carefully and contact me if you have any questions. 

 

Title:Chief Administrative Officer.

 

Reporting to:Emanuel Hilario, President & CEO.



Direct Reports:Jenny Morales, Office Manager New York City, General
Counsel/Assistant General Counsel (if open position is filled), and any other
positions as assigned by the President & CEO.

 

Responsibilities:Initial responsibilities include but not limited to lease
administration including relationships with landlords, taxation (management of
the Cohen relationship), insurance, legal support and corporate secretary
responsibilities (management of the Stoel Rives relationship), and overall
general management of the New York City office.

 

Start Date:4/01/2019.

 

Base Salary:    Your base salary will be at a rate of $4,423.07 weekly
($230,000.00 annually) less applicable tax and other withholdings.  Salary is
payable according to the Company’s regular weekly payroll schedule.

 

Equity Grant:You will be granted 30,000 restricted shares to vest ratably over 3
years and accelerated on a change in control (pending Board of Director’s
approval).  You will be eligible to be granted new equity from time to time as
authorized by the Board of Directors.

 

Bonus: You will be eligible to an annual bonus up to 40% of your base salary and
based on the company’s corporate bonus plan.  In addition, every December, you
will be eligible to receive an annual bonus equal to one additional week of
salary (subject to Board of Directors approval).

 

Benefits: Same as current.

 

Vacation:Vacation accrual will begin at 2.3077 hours per pay period, which is
equivalent to three weeks on an annual basis. 

 

Personal/

Sick Days:Personal/Sick days are allotted at 5 each calendar year.

 

Expenses:Normal and reasonable business expenses will be reimbursed per the
company policy and upon completion of the appropriate expense request form.

 

Change of

Control:In the event of a change in control as defined in the Employee Equity
Program, and your employment is terminated for no reason, the Company will pay
you twenty six (26) of salary paid weekly based on the Company’s then in place
payroll practice. 

 

Linda, we are extremely excited to have you join The ONE Group team as we
continue to improve and grow the business.  We are confident of the positive
impact you will continue to make.  If the terms described above are acceptable,
please sign below, return the original to me, and keep a copy for your
records.  We look forward to working closely with you.

 








This offer is not intended to be a contractual obligation to hire the individual
indicated herein other than as an Employee-at-will.  The company is not
extending an employment agreement to the prospective to employee.

 

Very truly yours,

 

 

 

/s/ Emanuel P.N. Hilario

 

 

Emanuel “Manny” Hilario

President & Chief Executive Officer

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Linda Siluk

 

 

Linda Siluk

 

 

 



